Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant filed a terminal disclaimer on 6/6/2022, however, the terminal disclaimer has been disapproved because the 2nd paragraph is unreadable, and the examiner contacted the applicant to correct the issue (on July 5 and 13, 2022), but no reply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 17, 19, 21-23, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10 of U.S. Patent No. 10855955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the teachings of the features recited in the current application are similarly recited in the patent claims. See the comparison table below covers only the current application claim 14 and the patent 10855955 B2 claims 1, 8 and 10:
e.g., claim 14 of the current application recited “providing automated software algorithms” and the patent claim 1 recited “receiving digital images at a computer system” thus it would have been obvious to one of ordinary skill in the art to recognize an enhancing digital image is done automatically and it’s done using a program that the program may be referred as a software algorithm. Also when a user enhances an image it means the image has been edited. The current claim 14 recited “…identify characters in the content data files …” and the patent claim 1 recited “…template design instructions comprise modifications to the template design; rendering the enhanced output product based on the modified template design …” the examiner believes the modification applies when the content data file is recognized. For claims 23-24 contain “printer” that interpreted as displaying an image. 
Claims 14, 16, 18, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 14-15, 17 of U.S. Patent No. 8390648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the teachings of the features recited in the current application are similarly recited in the patent claims.
Claims 14-15, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8422794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the teachings of the features recited in the current application are similarly recited in the patent claims.
Claims 14-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 14-16 of U.S. Patent No. 8390648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the teachings of the features recited in the current application are similarly recited in the patent claims.

Current Application

U.S. Patent No. 10855955 B2

Claim 14.
A method for providing an image enhanced output product, comprising: receiving digital images at a computer system from an input station via a computer network, wherein the computer system comprises a processor configured to execute content and program data files, and a digital communication system configured to connect the computer system to the computer network; 


providing automated software algorithms that automatically generate an image display of an automated image enhanceable item according to a template recipe, wherein the template recipe allows a user to make a designation of content data files to be used in generating the automated image enhanceable item and to select an output form for converting the automated image enhanceable item into an image enhanced output product; 





receiving a user input from a user input system comprising a device capable of converting the user input into a form that can be used by the processor; allowing a user to arrange, organize, and edit content data files via image editing software in the computer system, wherein the image editing software is used to override the automated image enhanceable item generated by the computer system, provide information about the user 

or audience, provide annotation data, and identify characters in the content data files; and providing an output system for rendered images, text, completed or uncompleted digital image templates, 






or other graphical representations in a manner that allows an image enhanceable item to be converted into the image enhanced output product.

Claim 1. 
A method for providing an image enhanced output product, comprising; 
receiving digital images at a computer system from a remote input station via a computer network, wherein the computer system comprises memory configured to store content and program data files, a processor configured to execute the content and program data files, and a digital communication system configured to connect the computer system to the computer network; 
generating a template design for an image enhanced output product, wherein the template design corresponds to the received digital images; transmitting the template design from the computer system to the remote input station via the digital communication system; receiving template design instructions at the computer system from the remote input station, wherein the template design instructions comprise modifications to the template design; rendering the enhanced output product based on the modified template design; transmitting the rendered enhanced output product to the remote input station via the digital communication system; 
receiving a selection of the rendered enhanced output product at the computer system from the remote input station; producing the enhanced output product in accordance with the rendering at an output system, wherein the output system is coupled to the computer system.


Claim 10. 
The method of claim 1, wherein the template design comprises at least one feature selected from the group consisting of image window layout, image metadata parameters, and text annotation, and wherein the template design instructions received at the computer system comprise modification to at least one of the image window layout, the image metadata parameters, and the text annotation.

Claim 8. 
The method of claim 1, wherein the remote input station comprises a device configured to receive an input from a user and convert the input into a computer process command.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613